DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Wong et al. (US 20120010513 A1, hereinafter “Wong”)
Chalom et al. (US 20170308992 A1, hereinafter “Chalom”) 
Vetter et al. (Linear Object and Image Synthesis from a Single Example Image, July 1997, hereinafter “Vetter”)
Nayar et al. (US 20050275747 A1, hereinafter “Nayar”)
Ghafarianzadeh et al. (US 10176388 B1, hereinafter “Ghafarianzadeh”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Wong teaches a method comprising:
receiving one or more medical images of an anatomical structure (Wong [0109], [0112]-[0113], [0186], where Wong teaches the image or images  can be a computer tomography ("CT") scan or magnetic resonance imaging ("MRI") of body parts, fig. 4);
determining one or more feature vectors (Wong [0131]-[0133], [0192], where Wong teaches performing global registration NMI that reflects image features);
mapping the one or more feature vectors to one or more motion vectors using a machine learning based motion model (Wong [0131]-[0133], [0192], where Wong teaches the mapping of one or more feature vectors to corresponding one or more motion vectors);
determining one or more deformation fields representing motion of the anatomical structure based on the one or more motion vectors and at least one of the one or more medical images (Wong [0109], [0112]-[0113], [0131]- [0133], [0192], [0196]-[0197], [0201]-[0202], where Wong teaches generating the deformation field based on the determined motion vector(s) and image features); and
performing a medical imaging analysis task using the one or more deformation fields (Wong [0201-[0202], where Wong teaches the transformation field is used for viewing of the patient during intervention).
Wong fails to explicitly teach mapping the one or more feature vectors to one or more motion vectors using a machine learning based motion model.
However, Chalom, in the same line of endeavor teaches training system model for image correction and analysis wherein Machine learning is used to create models that learns how to classify and how to predict motion vectors based on image feature set. A learning machine is used to create model to map the image feature set to motion vectors and determine the motion field that is created by movement or displacement (Chalom abstract [0028], [0033], figs. 3, 8 and 15).
	Therefore, taking the teachings of Wong and Chalom as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine one or more feature vectors from one or more image and use the one or more feature vector to calculate one or more motion vectors and generate a deformation field based on the one or more motion vector and one or more feature vectors to allow correction and analysis of the image to detect anomalies, diseases, etc.
The combination fails to explicitly teach jointly mapping each respective feature vector of the plurality of feature vectors to a motion vector using a trained machine learning based motion model based on 1) a relative time associated with the medical image from which the respective feature vector was determined relative to times associated with the remaining images of the sequence of medical images and 2) information from the mapping of the feature vectors determined from prior and future images of the sequence of medical images.
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed based on the teachings of Wong and Chalom. Therefore claims 1, 4, 6-10, 13-15 and 18-20 are allowable of Wong in view of Chalom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
May 17, 2022